Dodge, J.
Eut a single issue was litigated upon the trial of this case, namely, whether plaintiff had sold to the defendant Best the 3,125 shares of so-called trust stock owned by the-former. The evidence on the subject consisted of the written assignment, set forth in the statement of facts, and testimony as to the situation of that stock, as to the recognition-by both parties of its transfer, and payment therefor on the-28th of February, two days subsequent to the written assignment, and declarations and subsequent conduct of both Merrill and Best with reference thereto,, with perhaps some irrelevant facts as to the negotiations of the parties at the time-of making the written agreement. Upon this evidence the-trial .court found as a fact that plaintiff did transfer such stock. The instrument of February 26th, according to its-tenor, undoubtedly sufficed to transfer all interest which the-plaintiff had in the corporation. If it was ambiguous at all,, so as to- justify resort to parol evidence to aid in construing; *124it, the evidence given was, to say the best for plaintiff, in fair ■conflict; and we cannot say that the finding is so opposed to its clear preponderance as to justify reversal on appeal. Upon the facts so found, of course, judgment for the defendant was properly rendered.
By the Court. — Judgment affirmed.